 Case 1:18-cv-00566-TJM-CFH Document 324 Filed 03/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

NATIONAL RIFLE ASSOCIATION OF AMERICA,

                                    Plaintiff,

       -against-                                                        1:18-CV-0566

ANDREW CUOMO; MARIA T. VULLO; and
THE NEW YORK STATE DEPARTMENT
OF FINANCIAL SERVICES,

                           Defendants.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                   DECISION and ORDER

       Defendants the New York State Department of Financial Services (“DFS”) and

Governor Cuomo ask that the Court to reconsider its decision on the National Rifle

Association of America's (“NRA”) appeal of Magistrate Judge Hummel's discovery

determinations. See Dkt. 199 (Motion for Reconsideration); Dkt. 188 (Court’s Decision and

Order on the NRA’s appeal). Defendants ask the Court to affirm Judge Hummel’s denial of

the NRA’s Motion to Compel, or, in the alternative, “remand the issue to Magistrate Judge

Hummel for an appropriate limiting of the requests before the heavy burden described in

[Defendants’] brief is brought to bear on the Defendants.” Dkt. 199-1 at 12.

       The Court recently dismissed all claims against DFS, Gov. Cuomo in his

official capacity, and Supt. Lacewell in her official capacity, including the claims for



                                                 1
 Case 1:18-cv-00566-TJM-CFH Document 324 Filed 03/22/21 Page 2 of 2




injunctive and declaratory relief, and dismissed the selective enforcement claim against

Maria T. Vullo. See Dkt. 322. In light of these developments, the lion’s share of the

categories of discovery the parties argued about on the NRA’s appeal, and Court’s

reasons for affirming the NRA’s appeal and ordering production of documents for Judge

Hummel’s in camera review, appear not to lead to discoverable matters anymore, or, if

they do, are not proportional to the needs of the case as it currently remains.

       ACCORDINGLY, the Court GRANTS the Defendants’ motion for reconsideration,

Dkt. 199; VACATES the Court’s Decision and Order on the NRA’s appeal of Judge

Hummel’s discovery determinations, Dkt. 188; and REMANDS the case to Judge Hummel

to make new determinations on the NRA’s Motion to Compel in light of the narrowing of

this case.

IT IS SO ORDERED.

Dated: March 22, 2021




                                              2
